Case 7:16-cv-01114-VB Document 341 Filed 08/31/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

meneeene x
RICHARD DOWNING, ‘ C
y Plaintiff, ORDER pi.
THOMAS LEE, M.D., 16 CV 1114 (VB)
Defendant.
x

 

On April 12, 2021, the Court issued an Order tentatively scheduling this case for a jury
trial on October 25, 2021, which the parties advised the Court was expected to take 12 trial days,
with a final pre-trial conference scheduled for October 13, 2021. Ata telephone conference held
the same day, the Court informed the parties that the Court could only provide a tentative trial
date due to the Court’s COVID-19 protocols, the limited number of courtrooms available for jury
trials, and because the Court as a whole is currently operating on a master calendar for jury trials.

Unfortunately, due to scheduling conflicts, the Court is unable to accommodate the
tentatively scheduled trial date of October 25, 2021.

Accordingly, it is hereby ORDERED that:
1. The tentative trial date of October 25, 2021, is cancelled.

2. The final pre-trial conference currently scheduled for October 13, 2021, is adjourned
without date.

3. By September 14, 2021, counsel shall file a joint letter proposing three dates on or
after January 19, 2022, at which all parties will be available to proceed with a 12-day
jury trial.

4, All other deadlines set in the Court’s April 12, 2021, Order, as modified by
subsequent text orders, shall remain in effect. .

1

Dated: August 31, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
